AN infant, after his guardian’s death, has a right to compel a settlement of Ms accounts as if he were of age; the guardian’s trust being personal, and terminating at his death. Bac. Abr. tit. Guardian.
In the case of a guardianship until the ward is of full age, the general rule is, that the ward must be of age before he can require his guardian to account; yet, in chancery, a ward may, during his minority, call such a guardian to account, if any thing should occur which makes it necessary. Ib.
The guardianship of minors, and the adjustment of their accounts, form a conspicuous branch of chancery jurisdiction. Ib.—2 Fonb. Eq. 225—251.—Beaufort v. Berty, 1 Peere Wms. 702.—1 Bl. Comm. 463.
The extension of the jurisdiction of Courts of law, in modern *142times, to cases which were formerly subjects of equitable jurisdiction only, has not destroyed the jurisdiction of Courts of equity. Kemp v. Pryor, 7 Ves. 249.
When accounts are intricate and difficult, a bill in equity is ihe more usual and suitable proceeding to compel an account; being best calculated to do justice between the parties; since the plaintiff can thereby obtain a discovery of books and papers, and have the benefit of the defendant’s oath; who, on the other hand, is entitled to all both legal and equitable allowances. Paley on Agency, 57.
The heirs of A., some of whbm were infants, and his represeqtatives, filed a bill in chancery against the heirs and representatives of B. The bill stated that B., the guardian of A.'s heirs, having contracted to sell their land to C., procured an order of the Court in Conneclicul, where the land was situated, authorising its sale by D.: that D., pursuant to the order, sold and conveyed the land to C. for 1,500 dollars, which amount had nearly all been received by B.: that bonds to the Court were executed by D. and É., conditioned that B. should vest the purchase-money hr other land for the heirs of A., or lay it out for their nurture, education, or advancement, and should account to the Court when required, or to the heirs when they should come of age: that B. having married the widow and administratrix of A., became possessed of the intestate’s personal estate to a considerable amount: that B. afterwards removed from Connecticut to Indiana, purchased land here with the money of Ais h.eirs received as aforesaid, took the title in his own name, and died without accounting to them,' Or leaving personal property sufficient to pay their claim. The bill prayed for a discovery, relief, &c.
Held, that a demurrer to the bill, on the ground of the complainant’s remedy being at law, could not be sustained; the' case being within the jurisdiction of a Court of chancery.